Citation Nr: 1112944	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for a genitourinary disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from September 1981 to June 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's three service connection claims.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  As the appellant currently has a left arcus and a diagnosis of chronic left dacryocystitis, the Board has recharacterized the eye issue on appeal as listed on the first page.  Likewise, as the appellant has a current diagnosis of balanitis, the Board has recharacterized the residuals of gonorrhea issue on appeal as listed on the first page.

The appellant submitted a request for a Board hearing in the VA Form 9 he submitted in February 2008.  In March 2008, he specified that he wanted a videoconference hearing.  He was subsequently scheduled for a videoconference hearing in February 2011; however, he failed to report for that hearing.  Because the appellant has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the evidence of record reveals that no report of medical examination or medical history associated with the appellant's service separation is of record.  The service medical treatment records contained in the claims file do not contain any clinical notations from approximately the last year of the appellant's active service.  It would appear then, that all of the appellant's service medical treatment records might not have been included in the claims file.  Service medical records are deemed to be constructively of record in proceedings before the Board and should be obtained, if available, prior to further review of the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the appropriate steps to obtain any outstanding service medical records for the appellant and associate them with the claims file should be accomplished.

In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27.b.  The Veteran should be afforded the opportunity to provide such documentation.

Review of the available service medical treatment records reveals that the appellant incurred a left eye injury and that he was treated for gonorrhea in service.  Review of the post-service medical evidence of record reveals that the appellant has been diagnosed by VA health care providers with left eye pathology and balanitis.  A November 2004 treatment note states that the appellant had a pruritic recurring lesion on the foreskin for most of his life; the clinical assessment was balanitis.  A May 2008 list of active problems included the diagnosis of balanitis.  An October 2006 note written by an ophthalmologist states that the appellant underwent a procedure on the left tear duct and included a diagnosis of chronic dacryocystitis in the left tear duct.  In December 2006, a left eye arcus was noted.  An April 2008 cardiology note includes a reference to the appellant having problems from leg swelling from varicose veins.

The appellant has stated that he had varicose veins while he was in service.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins).  The current medical evidence of record demonstrates the presence of varicose veins.  However, the appellant has not been afforded any VA medical examination to determine the etiology and onset date of his current varicose veins.

In addition, the appellant has not been afforded any VA medical examination to determine whether or not there is any etiological relationship between the in-service incurrence of a left eye injury and the claimed left eye disorder.  Likewise the appellant has not been afforded any VA examination to determine whether or not there is any connection between the in-service gonorrheal infection and the current balanitis.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is service department evidence of record to indicate that the appellant was treated for a left eye injury and for gonorrhea while he was in service, and there is post-service medical evidence indicating that he presently experiences left eye problems and chronic genitourinary infection.  The appellant is competent to state that he had varicose veins in service and he currently has varicose veins.  The appellant has in essence presented written statements and medical evidence to that effect.  In light of the fact that the appellant may have current manifestations of the claimed varicose veins, gonorrheal infection, and eye injury, the Board finds that the duty to assist in this case requires that relevant examinations of the appellant's should be obtained on remand.

Thus, further development of the medical evidence is necessary, and adjudication on this basis is therefore indicated.  These considerations require the gathering of records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  The AMC/RO should take appropriate steps to secure all alternative service treatment records for the Veteran from any appropriate source, including the Veteran, in accordance with VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E.  The Veteran should be afforded the opportunity to provide the documentation described therein.  Any and all records obtained should be associated with the claims file.  If there are no such records, the AMC/RO should so specifically find and the documentation used in making that determination should be set forth in the claims file.

3.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any varicose vein, genitourinary infection, or eye condition since 1988.  After securing the necessary release(s), obtain any such records that have not been previously secured.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

5.  After obtaining any additional evidence identified by the appellant, schedule an examination by a urologist in order to evaluate the etiology of the appellant's genitourinary condition(s).  The urologist is requested to review the claims file, examine the appellant, and provide a written opinion as to the etiology and onset of the appellant's balanitis.  (The urologist is requested to provide an opinion based on record review alone if the appellant fails to report for the examination).  The opinion should include a discussion of the effect and significance, if any, of the appellant's in-service bout of gonorrhea.

The urologist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  On the basis of the clinical record and the known development characteristics of the diagnosed balanitis, can it be concluded that any such currently diagnosed balanitis existed at the time of Veteran's separation from service in June 1988?  The examiner should discuss the Veteran's description of his genitourinary symptoms since service.

b.  When is the first documented record of the existence of balanitis for the Veteran?  The examiner should discuss the Veteran's description of his symptoms during service and after service, as well as the significance of any in-service infection.

c.  Is the Veteran's currently claimed condition etiologically related to any incident of service, including his bout of gonorrhea, or is the claimed condition more likely due to some other cause or causes?

6.  After obtaining any additional evidence identified by the appellant, schedule the appellant for examination by a VA ophthalmologist in order to determine the nature, onset date and etiology of any left eye disorder.  The claims file must be made available to the examiner for review in connection with the examination.  

The ophthalmologist should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any left eye disorder found.  (The ophthalmologist is requested to provide an opinion based on record review alone if the appellant fails to report for the examination).  All necessary tests and studies should be conducted.  The examiner should state whether the appellant currently has any left eye pathology and identify all such diagnoses.

The ophthalmologist should offer an opinion as to the etiology and onset date of any diagnosed left eye disorder.  In particular, the ophthalmologist should offer an opinion as to the medical probabilities that any currently diagnosed left eye pathology is attributable to any disease or incident suffered during the appellant's active service from September 1981 to June 1988, including the injury to the left eye in service.

7.  After obtaining any additional evidence identified by the appellant, schedule a medical examination of the appellant in order to determine whether he currently has any varicose veins, and if so, their etiology and onset date.  The examiner is requested to review the claims file, examine the appellant, and provide a written opinion as to whether any currently demonstrated varicose veins are related to service.  (The examiner is requested to provide an opinion based on record review alone if the appellant fails to report for the examination).  The opinion should include a discussion of the appellant's report of in-service varicose veins.

The examiner should opine whether, on the basis of the clinical record and the known characteristics of varicose veins, it can be concluded that any currently diagnosed varicose veins are etiologically related to the appellant's service.  The examiner must provide the rationale for any opinions provided.

8.  Inform each examiner of the following:

In assessing the relative likelihood as to origins and etiology of the Veteran's claimed conditions, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

9.  Upon receipt of each VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.

10.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the left eye, varicose vein, and genitourinary disorder issues on appeal.  If the scheduling of any kind of medical examination, or the obtaining of a medical opinion from any type of specialist is necessary to adjudicate any of the service connection issues, especially in light of any newly received information, that development should be accomplished.  Ensure that all theories of service connection are considered.

11.  If any benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issues currently on appeal.  Allow appropriate tine for response.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

